Citation Nr: 0920310	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a service connected right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a service connected degenerative disc disease of the 
lumbar spine with spinal stenosis.  


REPRESENTATION

Appellant represented by:	Christopher A. Kreiner, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is currently with the RO in 
Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
evidence fails to demonstrate extension of the knee limited 
to 15 degrees or greater or flexion limited to 45 degrees or 
less and further fails to show recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, ankylosis, 
impairment of the tibia or fibula, or genu recurvatum.  

2.  Throughout the rating period on appeal, the competent 
evidence fails to demonstrate forward flexion of the 
thoracolumbar spine less than 60 degrees, combined range of 
motion of the thoracolumbar spine less than 120 degrees, 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes of at least 
four weeks duration.  

3.  The competent evidence demonstrates neurologic 
manifestations of the service-connected low back disability, 
which are no more than mild in degree, to include  radiating 
pain and numbness in the lower extremities, as well as left 
foot drop and diminished strength and sensation in the left 
foot.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5256-5263 (2008).

2.  The criteria for entitlement to an initial disability 
rating of 20 percent for degenerative disc disease of the 
lumbar spine with spinal stenosis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5235-
5243 (2008).

3.  The criteria for entitlement to a separate 10 percent 
rating for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Right Knee Disability

Service connection was originally granted for arthritis of 
the right knee in a September 2006 rating decision.  In that 
decision, the RO assigned an initial 10 percent rating.  In 
October 2006, the Veteran filed a notice of disagreement 
seeking a rating in excess of 10 percent.  While the appeal 
in this case was pending, the Veteran's rating was 
temporarily increased to 100 percent from November 15, 2006, 
to February 1, 2007, while the Veteran recovered from surgery 
on his right knee.  The rating was subsequently returned to 
10 percent.

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In this case, the RO has evaluated the Veteran's arthritis of 
the right knee as 10 percent disabling under Diagnostic Code 
5003, which rates degenerative arthritis.  

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71, 
Diagnostic Code 5003 (2008).  Diagnostic Codes 5260 and 5261 
are the appropriate diagnostic codes for limitation of motion 
of the knee.  Normal range of motion is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II.  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Such limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, Diagnostic Code 5003 
provides for a 10 percent rating where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Id.  A 20 percent disability rating 
is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation will be assigned where the subluxation or 
lateral instability is "moderate," and a 30 percent 
evaluation will be assigned where the subluxation or lateral 
instability is "severe."  38 C.F.R. § 4.71.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint will be rated at 20 percent.  

In the present case, the Veteran has submitted medical 
records from Dr. J.C. at Winston-Salem Health Care that show 
complaints of arthritic pain in the right knee.  In January 
and February 2006, Dr. J.C. submitted letters stating that 
the Veteran had injured his right knee in the military and 
currently suffered from arthritis which causes pain, 
stiffness, and inflammation, and caused him difficulty 
walking properly.

In July 2006, the Veteran was afforded a VA examination of 
his right knee.  The Veteran complained of pain, stiffness, 
and occasional giving way, but denied any locking sensation, 
bladder or bowel complaints, or prior knee surgery.  He 
described erectile dysfunction which the examiner believed 
was secondary to hypertension.  The Veteran described flare-
ups on squatting and prolonged walking.  He also reported 
using a walking cane since 2003.  The Veteran reported that 
he was retired and was able to perform daily activities.  He 
was able to walk around the house slowly for about ten 
minutes, but needed to rest intermittently.  He stated that 
over the last five years, he has been unable to assist with 
household chores due to right knee and low back pain.  

On examination, the Veteran walked with a slight limp, 
favoring his right leg.  He was able to remove his own shoes 
and socks.  Regarding range of motion, extension was 10 
degrees and he could no extend to the normal 0 degrees due to 
pain and muscle spasm.  Flexion was from 10 to 90 degrees out 
of a normal 140, with limitation due to pain and muscle 
spasm.  There was tenderness to palpation and some 
crepitation on motion, but no effusion, erythematous change, 
muscle atrophy, muscle spasm, or instability.  On repetitive 
testing, there was no fatigue, incoordination, lack of 
endurance, or additional loss of motion due to pain.  The 
Veteran was able to bear weight on both legs standing, but 
was unable to squat.  The Veteran reported no episodes of 
dislocation or inflammatory arthritis.  The examiner 
diagnosed the Veteran with degenerative arthritis of the 
right knee, status post knee trauma in service.  

Treatment records from Orthopaedic Specialists of the 
Carolinas show that in October 2006, the Veteran was seen for 
a consultation regarding his right knee pain.  The Veteran 
described pain since he was in the Army, but complained of a 
more recent onset of pain, catching, and giving way.  

On examination, the Veteran had full range of motion, but 
with pain and tenderness to palpation.  An x-ray showed mild 
degenerative changes and an MRI revealed a torn medial 
meniscus.  The Veteran underwent a partial medial 
meniscectomy in November 2006 to repair his torn meniscus.  

A November 2006 physical therapy evaluation showed that the 
Veteran reported right knee pain of two out of ten in 
severity and had normal extension and flexion to 128 degrees.  

At a December 2006 post-operative follow-up, the Veteran had 
full range of motion in his right knee with no effusion.  

In April 2007, the Veteran was afforded another VA 
examination.  He reported that he was taking pain medication 
and had to wear a knee brace.  He also used a cane.  He 
described nightly flare-ups, which he characterized as 
severe.  He also stated that he was unable to stand for more 
than a few minutes or walk for more than a few yards.  

The examiner found no evidence of a flail joint or false 
flail joint, active infection, evidence of abnormal weight 
bearing, genu recurvatum, bone disease, malunion of the os 
calcis or astragalus, involucrum, sequestrum, draining sinus, 
deformity, episodes of dislocation or subluxation, locking, 
effusion, or ankylosis.  The Veteran's gait was antalgic.  An 
x-ray of the right knee was unremarkable for someone of the 
Veteran's age.  The examiner noted joint symptoms of giving 
way, instability, pain, stiffness, and weakness.  Range of 
motion was from 0 degrees extension to 66 degrees of flexion, 
with pain throughout the range of motion.  On repetition, the 
Veteran's range of motion was additionally limited by pain to 
10 to 66 degrees flexion.  The examiner noted that the 
Veteran was unable to fully extend his right knee with 
attempted repetitions, but also that while the Veteran stated 
during testing that he was unable to flex his knee beyond 42 
degrees, while seated and discussing his x-rays, was able to 
flex his knee to 66 degrees.  The examiner diagnosed the 
Veteran with degenerative joint disease of the right knee and 
described the effect of the Veteran's disability on daily 
activities as severe.  

In an August 2007 addendum, the examiner noted that the 
reference to instability in the April 2007 examination report 
was merely a report of the Veteran's subjective symptoms and 
that no objective evidence of instability was found on 
examination of the right knee.  

An October 2007 private treatment note reflects the Veteran's 
was complaining of right knee pain of eight out of ten 
severity, instability, and nightly flare-ups.  The Veteran's 
range of motion was tested and appears to have been limited; 
however, the results do not appear to conform with VA 
criteria in calculating range of motion.  Furthermore, the 
results do not appear to be consistent with any other 
objective evidence of record.  As a result, the Board finds 
that these findings have little probative value.  An MRI 
showed a complex tear versus postoperative changes in the 
posterior horn of the medial meniscus with mild articular 
cartilage thinning in the lateral compartment of the knee.  
An x-ray showed mild degenerative changes to the right knee.  

The Veteran was afforded another VA examination in December 
2007.  The Veteran complained of pain, weakness, and 
stiffness in the right knee that was aggravated by walking or 
weight bearing.  He also complained that his knee locked up 
and gave way, causing him to fall.  He reported using both a 
knee brace and a cane and reported that he could only 
ambulate about forty feet before he had to sit down because 
of the pain.  He stated that he had trouble dressing himself 
and was unable to do even light household chores.  However, 
he was able to bathe and feed himself.  

On examination, the right knee was normal in appearance.  The 
examiner reported that the Veteran complained bitterly of 
pain and started to cry when he attempted any kind of 
manipulation of the joint.  While the Veteran held his knee 
at about 20 degrees of flexion, the examiner was able to 
straighten the Veteran's leg fully to 0 degrees extension and 
flex the knee to 90 degrees.  The Veteran was able to move 
the knee repetitively with no change in the examination, but 
complained of pain with any movement.  There was no 
abnormality on varus or valgus stress tests and no drawer 
sign or McMurray sign could be elicited.  There was no 
evidence of swelling or obvious crepitation.  The examiner 
noted that strength in the right leg was somewhat reduced, 
but observed that the Veteran was able to walk fairly 
normally and opined that strength in the leg is probably 
normal, just limited by pain.  There was no elevation or 
depression of the scars from the Veteran's prior surgery, no 
tenderness, no swelling, and no loss of tissue.  They were 
not atrophic.  The examiner diagnosed the Veteran with 
posttraumatic degenerative joint disease of the right knee 
with residuals.  

In May 2008, the Veteran's primary care physician, Dr. J.C., 
wrote a letter in which he stated that the Veteran's 
arthritis of the right knee has "progressively worsened" 
and that he is very limited in his level of activity as a 
result.  

June 2008 to October 2008 treatment notes from Dr. J.B. of 
Rheumatology and Arthritis Associates record that the Veteran 
was unable to do "anything" because of his right knee and 
low back pain.  The Veteran asserted that he was unable to 
climb stairs, perform household chores, or perform any 
activities of daily living and that he was housebound.  He 
reported flare-ups about ten times a year that last about 
five days each on average.  However, a June 2008 record noted 
that the Veteran has full range of motion in all joints.  
Deep tendon reflexes, sensation, and motor strength in the 
lower extremities were within normal limits.  There was 
tenderness and crepitus in the knee.  There was no 
malalignment, asymmetry, dislocation, subluxation, laxity, or 
atrophy.  Gait was normal.  

The Veteran was most recently afforded a VA examination in 
September 2008.  He reported that he had been retired for 
twenty years and was able to perform activities of daily 
living.  He complained of achy, intermittent pain and 
stiffness in the right knee.  He stated that he was not able 
to stand or walk for very long.  

Objectively, there was no bony enlargement, tenderness, 
deformity, giving way, instability, weakness, episodes of 
dislocation and subluxation, locking, effusion, swelling, 
heat, redness, ankylosis, inflammatory arthritis, evidence of 
abnormal weight bearing, clicks or snaps, grinding, patellar 
abnormality, meniscus abnormality, or other knee abnormality.  
There was some crepitation and the Veteran walked with a limp 
favoring the right leg.  Range of motion was from 0 degrees 
extension to 140 degrees flexion without pain or additional 
loss of motion on repetition.    

At the April 2009 hearing before the undersigned Veterans' 
Law Judge, the Veteran reported that he was unable to perform 
simple household chore and recreational activities because of 
his right knee disability.  He also reported that his knee 
sometimes gave out, causing him to fall.  

Based on the foregoing, there is no support for a rating in 
excess of 10 percent for the Veteran's right knee disability 
based on limitation of motion.  Indeed, to warrant even a 10 
percent rating under Diagnostic Codes 5260-5261, the Veteran 
must have flexion limited to 45 degrees or extension limited 
to 10 degrees.  To warrant a 20 percent rating, the Veteran 
must have flexion limited to 30 degrees or extension limited 
to 15 degrees.  Here, there is no evidence showing extension 
limited to 15 degrees or greater or flexion limited to 45 
degrees or greater.  

Moreover, the evidence does not demonstrate sufficient 
additional functional limitation such as to enable a finding 
that the Veteran's disability picture most nearly 
approximates the next-higher rating.  In this regard, the 
consistent complaints and findings of pain are acknowledged.  
However, the weight of the probative evidence fails to show 
that such pain has resulted in additional functional 
limitation.  To the contrary, VA examination in July 2006 
showed no fatigue, incoordination, lack of endurance, or 
additional loss of motion due to pain on repetitive testing.  
Repetition of movement also did not cause further limitation 
at the most recent December 2007 VA examination.  Moreover, 
while an April 2007 VA examination did show a 10-degree loss 
of flexion due to pain, this is found to be contemplated in 
the 10 percent evaluation already in effect and does not 
warrant assignment of an increased rating here when viewed in 
light of the overall weight of the evidence.  Further, the 
Board recognizes the evidence indicating that the Veteran 
suffers impairment in activities of daily living in part due 
to his right knee symptomatology.  However, based on the 
objective range of motion findings, as explained above, the 
current 10 percent evaluation is found to most nearly 
approximate his overall disability picture throughout the 
rating period on appeal.  

The Board has also considered whether any other alternate 
diagnostic codes enable an increased rating for the Veteran's 
right knee disability evaluated based on limitation of 
motion.  In this regard, as the evidence fails to establish 
ankylosis, DC 5256 is not for application.  Similarly, as the 
evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under DC 5262.  
Finally, as there is no showing of genu recurvatum, DC 5263 
is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the right knee is not 
appropriate here. 

Assignment of a separate rating for a right knee disability 
predicated on instability under Diagnostic Code 5257 is also 
not appropriate here.  Indeed, the medical evidence, as 
detailed in pertinent part above, does not demonstrate 
subluxation or instability.  While the Board acknowledges the 
Veteran's reports of instability and giving way, there is no 
objective medical evidence of instability.  Nor is a rating 
warranted under Diagnostic Code 5258.  Although the Veteran 
suffers pain from his right knee, there is no objective 
evidence of a dislocated semilunar cartilage with the 
frequent locking, pain, and effusion as required under that 
diagnostic code.    

Additionally, the Board has considered whether the Veteran's 
surgical scar warrants a separate rating under Diagnostic 
Codes 7801-7804, but as the Veteran's scar is superficial, is 
not painful or unstable, and does not exceed an area of 144 
square inches or greater, a compensable rating is not 
warranted.  See 38 C.F.R. § 4.118.  

For the reasons provided above, the preponderance of evidence 
is against the Veteran's claim for a disability rating in 
excess of 10 percent for a right knee disability for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low Back Disability

The Veteran's degenerative disc disease has been rated under 
Diagnostic Code 5243.  

Under 38 C.F.R. § 4.71, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area affected by residuals of injury or disease as 
follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243 based on the total duration of 
incapacitating episodes over the past 12 months.  

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months.............................................
........ 60

With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months............... 40

With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months............. 20

With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months............. 10

An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id at Note 
(1).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Treatment records from Winston-Salem Health Care show that 
the Veteran has a diagnosis of degenerative disc disease of 
the lumbar spine with spinal stenosis.  In March 2003, he had 
surgery on his low back.  

In July 2006, the Veteran was afforded a VA examination of 
his lumbar spine.  He reported experiencing low back pain 
that radiated down to the buttocks and lower extremities and 
low back stiffness.  He reported flare-ups of pain on lifting 
and prolonged walking.  He denied bladder or bowel 
complaints.  He had some erectile dysfunction, which the 
examiner attributed to his hypertension medication.  The 
Veteran stated that he had been using a walker cane and 
lumbar brace since 2003.  His low back disability limited his 
ability to do lifting, prolonged walking, and household 
chores.  

On examination, the Veteran had forward flexion of 0 to 75 
out of a normal 90 degrees, with limitation due to pain and 
muscle spasm.  Backward extension and right and left lateral 
flexion were 0 to 20 out of a normal 30 degrees, with 
limitation due to pain.  Right and left lateral rotation were 
0 to 20 out of a normal 30 degrees, but with some pain on 
right lateral rotation.  On repetition, there was no fatigue, 
incoordination, lack of endurance, or additional loss of 
motion due to pain.  There was some tenderness to palpation 
of the L5-S1 paraspinal area, but no effusion, erythematous 
change, or muscle atrophy.  Sensation, motor strength, and 
reflexes in the lower extremities were normal.  Lasegue sign 
was negative, indicating no lumbar radiculopathy.  There was 
no fixed deformity of the spine and no episodes of 
incapacitation in the last twelve months.  The examiner 
concluded that the Veteran's current degenerative disc 
disease of the lumbar spine was caused by his service 
connected right knee disability.  

An October 2006 x-ray showed grade 1 anterior 
spondylolisthesis of L4 and L5 with associated degenerative 
disc disease changes and mild degenerative changes at L2/L3 
and L5/S1, as well as degenerative changes involving a number 
of facet joints.  An October 2006 MRI shows degenerative disc 
disease at L2-L3, L3-L4, L4-L5, and L5-S1; facet arthritis at 
L3-L4, L4-L5, and L5-S1 with bilateral neural foraminal 
stenosis; postoperative changes at L4-L5; and no recurrent 
disc herniation or spinal stenosis.  

In December 2006, the Veteran was seen by Dr. J.E. of 
Orthopaedic Specialists of the Carolinas on referral from his 
primary care physician for evaluation and treatment of 
chronic low back pain.  The Veteran reported pain of an eight 
out of ten severity that was intermittent and that worsened 
with standing or walking.  He stated that after walking two 
blocks, he had a burning sensation in both thighs, but denied 
any other numbness, tingling, weakness, or loss of bowel or 
bladder function.  

On examination, there was tenderness to palpation over the 
L4-L5 area and some spasming of his paraspinal muscles.  
There was a well healed midline lumbar surgical scar and no 
other obvious deformity.  The Veteran had good forward 
flexion with moderately reduced extension, lateral bending, 
and lateral rotation.  There was no apparent instability or 
weakness of the lumbar spine.  Strength was within normal 
limits in the lower extremities, except for left toe 
extensors, left ankle dorsiflexors, and left ankle evertors.  
Sensation and reflexes were intact except for some decreased 
sensation over the dorsum of his left foot and in the first 
web space.  Babinskis sign was absent.  He had a steppage 
gait on the left.  The Veteran was diagnosed with chronic low 
back pain, which Dr. J.E. attributed to multiple causes, 
including spinal stenosis, degenerative disc disease, and 
facet arthropathy.  He was also diagnosed with dysesthesias 
in the thighs consistent with pain in the L4 distribution and 
likely due to neuroforaminal stenosis at L4-5.  

In January 2007, the Veteran was given bilateral L4-5 
transforaminal epidural injections under fluoroscopic 
guidance.  He reported that the treatment helped a little at 
first, but complained of side effects.  On examination of the 
lumbar spine, there were no obvious deformities or acute skin 
lesions.  Straight leg raising was negative bilaterally.  
Strength was within normal limits in the lower extremities, 
but the Veteran had a chronic left foot drop.  Sensation was 
intact in the lower extremities, except in the dorsum of his 
foot.  Dr. J.E. noted that the Veteran's bilateral anterior 
thigh pain was worse with ambulation consistent with L4 
radiculitis.  

An October 2007 treatment note from the Veteran's primary 
care physician, Dr. J.C. found that forward flexion of the 
low back was limited to 20 degrees and extension was limited 
to 5 degrees.  

The Veteran was afforded another VA examination in December 
2007.  He continued to complain of chronic low back pain, 
weakness, and stiffness.  He stated that the pain radiated 
down both legs and was aggravated by bending, stooping, 
lifting, twisting, or ambulating.  He denied flare-ups with 
bed rest or hospitalization ordered by a physician.  He wore 
a back brace and used a cane, as much for his right knee as 
for his back.  The Veteran reported that at the present time, 
he was unable to do anything other than sit at home and watch 
television.  He was unable to walk more than forty feet, 
perform household chores, or drive.  He required his spouse's 
assistance to put on his socks and shoes.  However, he was 
able to bathe and feed himself.  

The examiner noted that the Veteran had a scar on his back 
approximately 10 centimeters long and 1 centimeter wide which 
was non-tender, was not raised or depressed, was not adherent 
to the underlying tissue, and was not atrophic.  Regarding 
the musculature of the back, the Veteran complained of 
tenderness to palpation of his low back.  The examiner 
observed that the Veteran stood leaning on his cane and was 
flexed at an angle of 30 degrees.  The Veteran was only able 
to extend back 10 or 15 degrees, complaining of pain with all 
movement of the back.  The Veteran could bend laterally only 
10 degrees and complained bitterly of pain.  The Veteran was 
able to repeat this motion but there was no change to his 
range of motion.  On testing, the Veteran flexed to 60 
degrees, but was later observed to bend forward to 90 degrees 
and the examiner concluded that the Veteran's true forward 
flexion was 90 degrees.  He was able to rotate to about 
thirty degrees, but complained of pain as he did so.  There 
was no change with repetitive motion.  

Reflexes in the lower extremities were normal at the ankles 
and knees and muscle strength at the knees was equal and 
symmetrical.  The examiner noted that the Veteran is able to 
walk and probably has normal strength in his lower 
extremities, but his gait is antalgic.  Sensory examination 
of the lower extremities was grossly normal, equal and 
symmetrical bilaterally.  There was no evidence of muscle 
spasm.  The Veteran was assessed with degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
with spinal stenosis, status post L4-5 laminectomy with 
residuals.  

In May 2008, the Veteran's primary care physician submitted a 
letter stating that the Veteran's degenerative disc disease 
with spinal stenosis, as well as his right knee disability, 
had worsened over the past year and that the Veteran was very 
limited in the activities he could perform.  Dr. J.C. 
reported that on examination, the Veteran's forward flexion 
was only 30 degrees and his backward extension 5 degrees.  
Sensation was intact but strength in the lower extremities 
was slightly diminished.  The Veteran complained of being 
unable to stand for more than 20 minutes because numbness 
starts to develop down the lateral aspect of his legs.  

At June and July 2008 appointments with Dr. J.B. of 
Rheumatology and Arthritis Associates, the Veteran reported 
significant knee and low back pain, the prevented from doing 
"anything."  He stated that he was unable to perform 
activities of daily living and was essentially housebound.  
He reported flare-ups which he alternately described as 
occurring every ten days lasting two to three day and ten 
times per year that last five days each.  In June 2008, it 
appears the Veteran had full range of motion in all joints.  
Dr. J.B. assessed the Veteran with low back pain with 
degenerative disc changes, spondylolisthesis, spinal 
stenosis, and incapacitating flare-ups.  At an October 2008 
appointment, the Veteran complained of flare-ups during which 
he was unable to get out of bed or perform any activities of 
daily living.  He claimed to experience flare-ups lasting 
about five days once every month or two.  Dr. J.B. noted that 
during flare-ups, the Veteran needed to remain in bed and 
take medication for pain.  

The Veteran was afforded another VA examination in September 
2008.  At the examination, he complained of severe low back 
pain that was sharp, burning, and radiated into the lower 
extremities.  He did not report any incapacitating episodes 
in the last twelve months.  The Veteran reported that he had 
been retired for twenty years, but that he was able to 
perform all activities of daily living.  

On examination, there was no spasm, atrophy, guarding, 
tenderness, or weakness.  The Veteran's posture, head 
position, and gait were normal.  There was no gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  Strength, sensation, and 
reflexes in the lower extremities were normal.  The Veteran 
had full range of motion.  He reported pain throughout the 
range of motion, but the examiner believed that this was not 
genuine.  There was no additional loss of motion on 
repetitive use.  Lasegue's sign was negative. Axial loading, 
distraction, and straight leg raising were positive.  The 
Veteran was diagnosed with degenerative disc disease of the 
lumbar spine without radiculopathy.  

At the April 2009 hearing, the Veteran described four 
incapacitating episodes in 2008 that required bed rest and 
pain medication.  According to the Veteran, these episodes 
lasted from four to seven days.  

In considering entitlement to an increased rating, the Board 
will first consider Diagnostic Code 5243, for incapacitating 
episodes.  In this regard, at the April 2009 hearing, the 
Veteran and his spouse credibly described four incapacitating 
episodes in 2008 lasting from four to seven days each.  
Additionally, an October 2008 treatment record from Dr. J.B. 
notes that during the Veteran's flare-ups, he should "be in 
bed rest and take tramadol for the pain."  Thus, the Board 
finds that the Veteran has met the criteria for a 20 percent 
disability rating based on incapacitating episodes having a 
duration of at least two weeks but less than four weeks 
during the past year.  

While the evidence supports a 20 percent evaluation based on 
incapacitating episodes, a rating in excess of that amount is 
not warranted.  In so finding, it is noted that the Veteran 
has given conflicting accounts of the frequency and duration 
of his incapacitating episodes, some of which, if true, could 
warrant a disability rating greater than 20 percent.  
However, at his April 2009 hearing, the Veteran gave a 
detailed description of four incapacitating episodes in the 
last year, lasting from four to seven days.  As this is the 
most recent and detailed account of his incapacitating 
episodes, the Board finds that this is the most probative 
evidence regarding their frequency and duration.  Under this 
account, a disability rating in excess of 20 percent is not 
warranted.  

The Board will now consider whether a rating in excess of 20 
percent is warranted under the general rating formula for 
diseases and injuries of the spine.  

Again, under the General Formula, a 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Here, an October 2007 treatment note 
from the Veteran's primary care physician, Dr. J.C., found 
forward flexion of the lumbar spine limited to 20 degrees and 
in a May 2008 letter, Dr. J.C. reported that the Veteran's 
forward flexion was limited to 30 degrees.  However, the 
Board finds that this evidence has little probative value.  
Indeed, the findings Dr. J.C. reports do not appear to be 
consistent with other objective evidence of record.  For 
example, VA examinations and medical records from both before 
and after show significantly greater forward flexion of the 
thoracolumbar spine.  It appears that the most limited 
forward flexion of record was 75 degrees at the July 2006 VA 
examination and at the December 2007 and September 2008 VA 
examinations, the Veteran had forward flexion of 90 degrees.  
Accordingly, given that Dr. J.C.'s findings are so wildly 
disparate from the other evidence of record, such findings, 
standing alone, are not found to serve as a basis for the 
next-higher 40 percent rating here.  

In sum, the weight of the objective evidence is against 
assignment of a rating in excess of 20 percent for any 
portion of the rating period on appeal.  Again, in reaching 
this determination, the Board has appropriately considered 
additional functional limitation.  Indeed, upon VA 
examination in July 2006, there was no fatigue, 
incoordination, lack of endurance, or additional loss of 
motion due to pain with repetitive motion.  Subsequent VA 
examinations in December 2007 and September 2008 continued to 
show no loss of function with repetition.  

Additionally, the Board has considered whether a separate 
rating is warranted based on the Veteran's consistent 
complaints of radiating pain and numbness in his lower 
extremities.  While a number of VA examiners found no 
evidence of radiculopathy, at a December 2006 appointment, 
Dr. J.E. of Orthopaedic Specialists of the Carolinas noted 
diminished strength in the left toe extensors, left ankle 
dorsiflexors, and left ankle evertors, as well as decreased 
sensation over the dorsum of the left foot and in the first 
web space.  At a January 2007 appointment, Dr. J.E. noted 
that the Veteran had a chronic left foot drop and decreased 
sensation to the dorsum of the foot and that the Veteran's 
bilateral anterior thigh pain was worse with ambulation, 
consistent with L4 radiculitis.  

Resolving all doubt in favor of the Veteran, the Board finds 
that there is sufficient evidence to warrant a 10 percent 
rating under Diagnostic Code 8520 for mild incomplete 
paralysis of the sciatic nerve affecting the left lower 
extremity.  As the neurologic findings almost exclusively 
involve the left foot, with essentially normal or very 
minimal right extremity symptoms, an award is only warranted 
as to the left lower extremity.   Moreover, given the limited 
objective findings, the Board does not find that a 20 percent 
rating for moderate paralysis of the sciatic nerve is 
warranted.  

Finally, the Board has considered whether the Veteran's 
surgical scar warrants a separate rating under Diagnostic 
Codes 7801-7804, but as the Veteran's scar is superficial, is 
not painful or unstable, and does not exceed an area of 144 
square inches or greater, a compensable rating is not 
warranted.  

Extraschedular Consideration

Also considered by the Board is whether the Veteran's right 
knee and low back disabilities warrant referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the schedular rating criteria reasonably describe the 
Veteran's symptomatology, including pain and loss of motion.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as private medical records.  The Veteran was also afforded 
multiple VA examinations of his right knee and lumbar spine.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a service connected right knee disability is denied.

Entitlement to an initial rating of 20 percent is granted for 
the Veteran's service connected low back disability.  

A separate 10 percent rating for neurologic manifestations of 
a low back disability affecting the left lower extremity is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


